By the Court.
Holding an execution for $907, a sheriff levied on personalty worth about $4,000. On the next day he promised a constable who held two executions from a justice’s court against the same debtor, that “he would hold the balance of said goods over and above the amount necessary to satisfy ” said sheriff's execution “ for the purpose of satisfying the said executions in the hands of the constable.” The constable copied the inventory taken by the sheriff and made it a part of his return, and said return stated a levy under said promise. A day or two afterward the same sheriff received another execution and duly levied it upon the same goods which were still in his hands. Held: The constable’s so-called levy was void. The promise of the sheriff gave it no effect. Both of the sheriff’s executions should be first paid out of the proceeds of the goods.

Judgment' affirmed.